[Cite as State v. Brammer, 2018-Ohio-3067.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                     GREENE COUNTY

 STATE OF OHIO                                      :
                                                    :
         Plaintiff-Appellee                         :  Appellate Case No. 2017-CA-56
                                                    :
 v.                                                 :  Trial Court Case No. 17-CR-390
                                                    :
 RICKY C. BRAMMER                                   :  (Criminal Appeal from
                                                    :   Common Pleas Court)
         Defendant-Appellant                        :
                                                    :
                                               ...........

                                              OPINION

                            Rendered on the 3rd day of August, 2018.

                                               ...........

NATHANIEL R. LUKEN, Atty. Reg. No. 0087864, 55 Greene Street, 1st Floor, Xenia, Ohio
45385
      Attorney for Plaintiff-Appellee

KRISTA GIESKE, Atty. Reg. No. 0080141, 810 Sycamore Street, 3rd Floor, Cincinnati,
Ohio 45202
      Attorney for Defendant-Appellant

                                              .............
                                                                                         -2-


DONOVAN, J.

       {¶ 1} Defendant-appellant Ricky C. Brammer appeals his conviction and sentence

for two counts of aggravated trafficking in drugs, in violation of R.C. 2925.03(A)(1), both

felonies of the third degree, and one count of aggravated trafficking in drugs, in violation

of R.C. 2925.03(A)(1), a felony of the first degree. Brammer filed a timely notice of

appeal with this Court on October 20, 2017.

       {¶ 2} In January of 2017, Brammer was indicted in Greene County Case No. 2017

CR 0023 for the following offenses: Counts I and III, aggravated trafficking in drugs, in

violation of R.C. 2925.03(A)(1), both felonies of the third degree; Counts II and IV,

aggravated possession of drugs, in violation of 2925.11(A), both felonies of the third

degree; Count V, aggravated trafficking in drugs, in violation of R.C. 2925.03(A)(1), a

felony of the second degree; Count VI, aggravated possession of drugs, in violation of

R.C. 2925.11(A), a felony of the second degree; Count VII, aggravated trafficking in

drugs, in violation of R.C. 2925.03(A)(2), a felony of the first degree, accompanied by a

major drug offender specification; and Count VIII, aggravated possession of drugs, in

violation of R.C. 2925.11(A), a felony of the first degree, also accompanied by a major

drug offender specification. Also attached to Counts VII and VIII were one-year firearm

specifications.   Finally, the indictment included the following forfeiture specifications:

1) $3,753.00 in cash; 2) 2001 Harley-Davidson motorcycle; 3) Hawkins .50 caliber muzzle

loader rifle; 4) Stihl pole saw and parts; 5) Leinad .45 caliber firearm; and 6) $39,017.18

seized from multiple bank accounts belonging to Brammer.

       {¶ 3} Thereafter, Brammer entered into a plea agreement with the State whereby

the indictment in Case No. 2017 CR 0023 was dismissed. In return for dismissal of the
                                                                                            -3-


indictment, Brammer agreed to plead guilty to a separate Bill of Information filed on July

24, 2017, in Greene County Case No. 2017 CR 0390.

        {¶ 4} Pursuant to the Bill of Information, Brammer pled guilty to two counts of

aggravated trafficking in drugs, in violation of R.C. 2925.03(A)(1), both felonies of the third

degree (Counts I and II), and one count of aggravated trafficking in drugs, in violation of

R.C. 2925.03(A)(2), a felony of the first degree (Count III). The basis for the Bill of

Information involved controlled drug buys from Brammer conducted by the Greene

County A.C.E. Task Force. Specifically, on November 7, 2016, Brammer sold or offered

to sell a quantity of methamphetamine equal to or exceeding the bulk amount but less

than five times the bulk amount (Count I). On November 9, 2016, Brammer sold or

offered to sell a similar quantity of methamphetamine (Count II).             Thereafter, on

November 16, 2016, Brammer prepared for sale a quantity of methamphetamine equal

or exceeding 50 times the bulk amount but less than 100 times the bulk amount (Count

III).

        {¶ 5} The plea hearing was held on July 27, 2017. As part of the plea agreement,

the State did not attach the Major Drug Offender or firearm specifications to the first

degree felony charge in Count III. Additionally, Brammer agreed to all of the forfeiture

specifications, with the exception of the specification requiring the seizure of $39,017.18

belonging to Brammer. The State agreed not to pursue a forfeiture of the $39,017.18.

After conducting a Crim.R. 11 colloquy, the trial court found Brammer guilty of the three

counts contained in the Bill of Information and instructed the probation department to

complete a presentence investigation report (PSI) for review prior to sentencing.

Significantly, the trial court also informed Brammer that, unless he was found to be
                                                                                         -4-


indigent, he was subject to mandatory minimum fine of $20,000.00 with a maximum fine

of $40,000.00.

       {¶ 6} On September 15, 2017, Brammer filed a motion for waiver of the mandatory

fine and a supporting affidavit. In the motion, Brammer argued that based upon his

failing health and indigent status, he did not have the present and/or future ability to pay

the mandatory fine. Shortly thereafter on September 20, 2017, the trial court sentenced

Brammer to three years each on Counts I and II, and nine years on Count III. The trial

court ordered that the sentences for Counts I and II be served concurrently to the

sentence imposed for Count III, for an aggregate sentence of nine years in prison.

Furthermore, because the State did not pursue forfeiture of the $39,017.18 originally

seized from Brammer’s bank accounts, the trial court found that he was now able to pay

the mandatory minimum fine of $20,000.00 and imposed the fine. The trial court ordered

that the remaining balance of $19,017.18 be remitted to Brammer.

       {¶ 7} It is from this judgment that Brammer now appeals.

       {¶ 8} Brammer’s first assignment of error is as follows:

       THE TRIAL COURT ERRED IN SENTENCING BRAMMER TO SERVE A

       NINE-YEAR TERM OF INCARCERATION.

       {¶ 9} In his first assignment, Brammer argues that his nine-year sentence is

contrary to law because the trial court failed to properly consider and apply R.C. 2929.11,

which governs the overriding purposes of felony sentencing, and R.C. 2929.12 which sets

forth the seriousness and recidivism factors for the court to consider in imposing

sentence. We note that Brammer acknowledges that his nine-year sentence is within

the applicable statutory range and is significantly less than the maximum sentence of 17
                                                                                           -5-


years.

         {¶ 10} As this Court has previously noted:

                “This court no longer applies an abuse of discretion standard when

         reviewing felony sentences, as the Supreme Court of Ohio has made clear

         that felony sentences are to be reviewed in accordance with the standard

         set forth in R.C. 2953.08(G)(2).” State v. McCoy, 2d Dist. Clark No. 2016–

         CA–28, 2016–Ohio–7415, ¶ 6, citing State v. Marcum, 146 Ohio St. 3d 516,

         2016–Ohio–1002, 59 N.E.3d 1231, ¶ 10, 16. Accord State v. Rodeffer,

         2013–Ohio–5759, 5 N.E.3d 1069, ¶ 29 (2d Dist.) Under the plain language

         of R.C. 2953.08(G)(2), “an appellate court may vacate or modify a felony

         sentence on appeal only if it determines by clear and convincing evidence

         that the record does not support the trial court's findings under relevant

         statutes or that the sentence is otherwise contrary to law.” Marcum at ¶ 1.

         “This is a very deferential standard of review, as the question is not whether

         the trial court had clear and convincing evidence to support its findings, but

         rather, whether we clearly and convincingly find that the record fails to

         support the trial court's findings.” State v. Cochran, 2d Dist. Clark No. 2016–

         CA–33, 2017–Ohio–217, ¶ 7, citing Rodeffer at ¶ 31.

                Even before Marcum, we had indicated “[t]he trial court has full

         discretion to impose any sentence within the authorized statutory range,

         and the court is not required to make any findings or give reasons for

         imposing maximum or more than minimum sentences.” (Citation omitted.)

         State v. Nelson, 2d Dist. Montgomery No. 25026, 2012–Ohio–5759.
                                                                                        -6-

       Accord State v. Terrel, 2d Dist. Miami No. 2014–CA–24, 2015–Ohio–4201,

       ¶ 14.   But “in exercising its discretion, a trial court must consider the

       statutory policies that apply to every felony offense, including those set out

       in R.C. 2929.11 and R.C. 2929.12.” (Citations omitted.) State v. Castle,

       2016–Ohio–4974, 67 N.E.3d 1283, ¶ 26 (2d Dist.). * * *

State v. Folk, 2d Dist. Montgomery No. 27375, 2017–Ohio–8105, ¶ 5–6.

       {¶ 11} Initially, we note that at Brammer’s sentencing hearing, the trial court made

the following statement:

       The Court has considered the statements of the parties, the Pre-Sentence

       Report, purposes and principles of sentencing, and I will balance the

       seriousness and recidivism factors pursuant to [R.C.] 2929.12.

       {¶ 12} Additionally, in its judgment entry of conviction, the trial court stated as

follows:

       The Court has considered the record, oral statements, victim impact

       statement, and the pre-sentence report. The Court has considered the

       purposes and principles of sentencing under R.C. 2929.11, and has

       balanced the seriousness and recidivism factors pursuant to R.C. 2929.12,

       and the need for deterrence, incapacitation, rehabilitation and restitution.

       The Court is guided by the overriding purposes of felony sentencing,

       including protection of the public from future crime by the defendant and

       others and punishment of the defendant, using the minimum sanctions that

       the court determines accomplish those purposes without imposing an

       unnecessary burden on state or local government resources. R.C.
                                                                                             -7-


       2929.11[.]

       {¶ 13} R.C. 2929.11 requires trial courts to be guided by the overriding principles

of felony sentencing. Those purposes are “to protect the public from future crime by the

offender and others and to punish the offender using the minimum sanctions that the court

determines accomplish those purposes without imposing an unnecessary burden on state

or local government resources.” R.C. 2929.11(A). The court must “consider the need for

incapacitating the offender, deterring the offender and others from future crime,

rehabilitating the offender, and making restitution to the victim of the offense, the public,

or both.” Id. R.C. 2929.11(B) further provides that “[a] sentence imposed for a felony

shall be reasonably calculated to achieve the two overriding purposes of felony

sentencing * * *, commensurate with and not demeaning to the seriousness of the

offender's conduct and its impact upon the victim, and consistent with sentences imposed

for similar crimes committed by similar offenders.”

       {¶ 14} R.C. 2929.12(B) sets forth nine factors indicating an offender's conduct is

more serious than conduct normally constituting the offense. R.C. 2929.12(C) sets forth

four factors indicating that an offender's conduct is less serious. R.C. 2929.12(D) and

(E) each list five factors that trial courts are to consider regarding the offender's likelihood

of committing future crimes. Finally, R.C. 2929.12(F) requires the sentencing court to

consider the offender's military service record and “whether the offender has an

emotional, mental, or physical condition that is traceable to the offender's service in the

armed forces of the United States and that was a contributing factor in the offender's

commission of the offense or offenses.”

       {¶ 15} At Brammer’s sentencing hearing, the trial court stated that it had received
                                                                                          -8-


and reviewed the PSI. The trial court also stated that it had considered “the purposes

and principles of sentencing and recidivism factors of the revised code,” and it noted that

Brammer’s conviction for first degree felony aggravated trafficking in drugs carried a

mandatory prison sentence.

         {¶ 16} As previously stated, Brammer’s pled guilty to charges involving two third

degree felony controlled drug buys (Counts I and II). Based on the two controlled drug

buys, police officers from the A.C.E. Task Force were able to secure a search warrant

which revealed a first degree felony amount of methamphetamine in Brammer’s

possession (Count III).

         {¶ 17} We also note that in his PSI, Brammer attempted to minimize his role in the

offenses and, according to the PSI drafter, displayed “absolutely no remorse.” PSI, p. 7.

Brammer denied that he sold methamphetamine and stated that methamphetamine found

in his possession belonged to a friend. Brammer further stated that he was “set up” by

the confidential source who conducted the controlled drug buys on behalf of the police.

Id. The PSI author stated that Brammer “denie[d] all wrong doing and represented

himself as the victim.” Id.     These comments ostensibly demonstrate a total lack of

accountability and remorse on Brammer’s part.

         {¶ 18} Lastly, Brammer’s PSI discloses that he has a prior adult criminal record for

a felony offense of violence.      Specifically, in 1999, Brammer was charged with two

counts of attempted murder and one count of felonious assault. While the two counts of

attempted murder were dismissed, Brammer was convicted of the felonious assault

count.    Brammer’s felonious assault conviction was approximately 19 years old, but

when he was arrested for the instant offenses, two firearms were confiscated from him by
                                                                                        -9-


the police. When imposing sentence, the trial court could take into account the fact that

Brammer was previously convicted of felonious assault and was now in possession of

two firearms while at the same time trafficking in significant quantities of

methamphetamine.

       {¶ 19} In the case at bar, the trial court imposed a sentence within the permissible

statutory range. The record establishes that the trial court properly reviewed the PSI,

Brammer’s statements, as well as the statements of counsel.           The record further

establishes that the trial court considered the principles and purposes of sentencing under

R.C. 2929.11, and that it balanced the seriousness and recidivism factors set forth in R.C.

2929.12. In sum, we are unable to find “by clear and convincing evidence that the record

does not support the sentence.” Marcum at ¶ 23. The sentence is not contrary to law.

       {¶ 20} Brammer’s first assignment of error is overruled.

       {¶ 21} Brammer’s second and final assignment of error is as follows:

       THE TRIAL COURT ERRED IN FAILING TO WAIVE THE MANDATORY

       DRUG FINE DUE TO BRAMMER’S ENDURING INDIGENT STATUS.

       {¶ 22} In his second assignment, Brammer contends that the trial court erred when

it did not waive the mandatory fine with respect to his conviction for Count III.       As

previously discussed, Brammer was ordered to pay a $20,000.00 mandatory fine as part

of his sentence. Brammer disputes the imposition of the fine, alleging violations of R.C.

2929.18(B)(1), which prohibits an imposition of an otherwise mandatory fine against an

indigent offender, and R.C. 2929.19(B)(5), which requires consideration of the offender's

present and future inability to pay.

       {¶ 23} R.C. 2929.18(B)(1) imposes a mandatory fine for a first, second, or third
                                                                                             -10-


degree felony violation of any provision of Chapter 2925, 3719, or 4729 of the Revised

Code.    With respect to Count III, Brammer pled guilty to one count of aggravated

trafficking in drugs, in violation of R.C. 2925.03(A)(1), a felony of the first degree, thereby

subjecting him to the mandatory fine set forth in R.C. 2929.18(B)(1).

        {¶ 24} Although Brammer's fine was mandatory under R.C. 2929.18, the trial court

still was obligated by R.C. 2929.19(B)(5) to consider his “present and future ability to pay.”

A hearing on a defendant's ability to pay is not required. Nor is a court required to make

findings. “All that is required is that the trial court ‘consider’ a defendant's ability to pay.”

State v. Hodge, 2d Dist. Montgomery No. 23964, 2011-Ohio-633, ¶ 55 (citations omitted).

“[A] trial court is not required to expressly state that it considered [a defendant's] ability to

pay a fine.” State v. Parker, 2d Dist. Champaign No. 03CA0017, 2004-Ohio-1313, ¶ 42.

Under appropriate circumstances, a reviewing court may infer that a trial court considered

the issue. Id.

        {¶ 25} For purposes of the statute, being “indigent” and being “unable to pay” are

not the same. Indigency concerns a defendant's current financial situation, whereas an

inability to pay encompasses his future financial situation as well. See, e.g., State v.

Gipson, 80 Ohio St. 3d 626, 636, 687 N.E.2d 750 (1998) (“[A] trial court's determination

whether an offender is indigent and is unable to pay a mandatory fine can (and should)

encompass future ability to pay. If the General Assembly had intended otherwise, the

statutes would have been written to permit a waiver of the mandatory fines based solely

on a defendant's present state of indigency, and would not have also required trial courts

to consider the additional question whether the offender is ‘unable to pay.’ ”); State v.

Ficklin, 8th Dist. Cuyahoga No. 99191, 2013-Ohio-3002, ¶ 13 (recognizing that “
                                                                                           -11-


‘indigency’ refers to a present financial ability and ‘is unable to pay’ encompasses a future

ability to pay as well”).

       {¶ 26} Under the statute, “the burden is upon the offender to affirmatively

demonstrate that he or she is indigent and is unable to pay the mandatory fine.”

(Emphasis sic.) Gipson at 635. The fine is mandatory unless the offender establishes

current indigence and an inability to pay. Id. A trial court need only consider the issue,

which it frequently can do by reviewing a pre-sentence investigation report that contains

enough pertinent information. State v. Barker, 2d Dist. Montgomery No. 26061, 2014-

Ohio-3946, ¶ 15. “We review a trial court's decision on an offender's present and future

ability to pay a mandatory fine for an abuse of discretion.” Id. at ¶ 16. An abuse of

discretion often involves a decision that is unreasonable. Id.

       {¶ 27} Having reviewed the record, we see no abuse of discretion in the trial court's

refusal to waive Brammer's mandatory fine. As set forth above, the fine in this case was

mandatory unless Brammer alleged in a pre-sentence affidavit that he was indigent and

unable to pay the mandatory fine. See R.C. 2929.18(B)(1); Gipson at 635. Here, the first

affidavit Brammer filed prior to his sentencing hearing is a hand-completed copy of Ohio

Public Defender Form 206R, which is the “Financial Disclosure/Affidavit of Indigency”

form utilized for determining whether a defendant is entitled to appointment of counsel.

Therein, Brammer averred that he was indigent and was “financially unable to retain

private counsel without substantial hardship[.]” Generally speaking, alleging indigency

and an inability to afford private counsel does not establish an inability to pay a fine. State

v. Plemons, 2d Dist. Montgomery Nos. 26434, 26435, 26436, 26437, 2015-Ohio-2879, ¶

9. Indeed, “[a] finding of indigence for purposes of appointed counsel does not shield
                                                                                        -12-

the defendant from paying a fine.” State v. Lewis, 2d Dist. Greene No. 2011–CA–75,

2012–Ohio–4858, ¶ 16. Here, Brammer filed a second personal affidavit attached to his

motion for waiver in which he listed his numerous medical conditions. In the second

affidavit, Brammer averred that he does “not have a future ability to be gainfully employed

because of [his] medical conditions.”

          {¶ 28} As previously discussed, however, the State elected to not pursue the

forfeiture of the $39,017.18 originally seized from Brammer’s bank accounts.          This

decision resulted in a cash asset flowing back to Brammer, far exceeding the $20,000.00

fine.     Finally, Brammer’s PSI indicates that he previously received disability in the

amount of $1,000.00 per month, but was currently being supported by his mother and

father.     Brammer also reported that he was previously employed by a tree service

company for ten years. Notwithstanding his affidavits alleging his indigent status, the

record clearly establishes that Brammer was able to pay the mandatory fine imposed by

the trial court. Accordingly, the trial court did not err when it found that Brammer was

currently able to pay the mandatory minimum fine of $20,000.00.

          {¶ 29} Brammer’s second and final assignment of error is overruled.

          {¶ 30} Both of Brammer’s assignments of error having been overruled, the

judgment of the trial court is affirmed.

                                       .............



WELBAUM, P. J., and FROELICH, J., concur.


Copies mailed to:

Nathaniel R. Luke
                       -13-


Krista Gieske
Hon. Stephen Wolaver